In an action for a divorce and ancillary relief, the defendant appeals, as limited by his brief and by letter dated June 2, 2003, from so much of an order of the Supreme Court, Nassau County (Berkowitz, J.), dated March 21, 2002, as granted the plaintiffs motion to increase monthly maintenance by the nontaxable sum of $6,500.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of an amended judgment in the action (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal and cross appeal from the amended judgment (see CPLR 5501 [a] [1]; Ventimiglia v Ventimiglia, 307 AD2d 993 [2003] [decided herewith]). Santucci, J.P., McGinity, Townes and Mastro, JJ., concur.